Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. As to claims 1, 9 and 17, references Nichols and Yarlagadda have been made of record as teaching a computer-implemented method for converging mediated reality (MR) positioning data and geographic positioning data, the method comprising: receiving three or more geographic coordinate points, the geographic coordinate points each associated with different points in time; receiving three or more MR coordinate points, each of the MR coordinate points is associated with the point in time associated with one of the geographic coordinate points; determining a geographic trend line using data fitting on the three of more geographic coordinate points; determining an MR trend line using data fitting on the three or more MR coordinate points; determining a correction angle as an angle between the geographic trend line and the MR trend line; and outputting the correction angle.
However, none of the prior art teaches or suggests receiving three or more MR coordinate points each associated with different points in time; receiving three or more geographic coordinate points each associated with different points in time; for each of the geographic coordinate points, determining which of the MR coordinate points are nearest in time and associating the geographic coordinate point with such MR coordinate point, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616